Exhibit FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENTS THIS FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENTS (this “Agreement”) is entered into as of the 28th day of December, 2007, (the “Forbearance Effective Date”) by and among THE BORROWERS listed on Schedule 1 hereto (each, a “Borrower” and collectively, the “Borrowers”), FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware corporation, in its capacity as a borrower under the Franklin Warehousing Agreement and Franklin Term Loan Agreement (each as defined below),as account party for certain letters of credit, as Guarantor hereunder and as servicer (“FCMC” or “Guarantor”), and THE HUNTINGTON NATIONAL BANK (“Huntington” or “Lender”). RECITALS: WHEREAS, certain of the Borrowers, FCMC and Huntington (as successor-in-interest to Sky Bank) are parties to that certain Master Credit and Security Agreement, dated as of October 13, 2004, as the same has been amended, supplemented, restated or otherwise modified prior to the date of this Agreement (the “Franklin Master Agreement”), pursuant to which Huntington holds certain outstanding loans made to the applicable Borrowers (the “Franklin Master Term Loans”, which term shall be exclusive of loans evidenced by (i) a certain Flow 2orp. note in the original principal amount of $19,863,972.93, (ii) a certain FCMC 2orp. note in the original principal amount of $16,183,766.66, and (iii) a certain FCMC 2orp. note in the original principal amount of $14,433,383.90, together the “Static Loans”), which Franklin Master Term Loans are secured by, among other things, certain Mortgage Loans as provided in the Franklin Master Agreement and the other agreements entered into in connection therewith; and WHEREAS, FCMC and Huntington (as successor-in-interest to Sky Bank) are parties to that certain Flow Warehousing Credit and Security Agreement, dated as of August 11, 2006, as the same has been amended, supplemented, restated or otherwise modified prior to the date of this Agreement (the “Franklin Warehousing Agreement”), pursuant to which Huntington holds certain outstanding loans made to FCMC and in connection therewith has issued certain outstanding letters of credit for the account of FCMC (collectively, the “Franklin Warehousing Credits”), which loans and letters of credit are secured by, among other things, certain Mortgage Loans as provided in the Franklin Warehousing Agreement and the other agreements entered into in connection therewith; and WHEREAS, FCMC and Huntington (as successor-in-interest to Sky Bank) are parties to that certain Term Loan and Security Agreement, dated as of February 22, 1995, as the same has been amended, supplemented, restated or otherwise modified prior to the date of this Agreement (the “Franklin Term Loan Agreement”), pursuant to which Huntington holds certain outstanding loans made to FCMC (the “Franklin Revolving Loans”), which loans are secured by, among other things, certain Mortgage Loans as provided in the Franklin Term Loan Agreement and the other agreements entered into in connection therewith (the Franklin Master Agreement, the Franklin Warehousing Agreement and the Franklin Term Loan Agreement are collectively referred to as, the “Credit Agreements,” and the Franklin Master Term Loans, the Franklin Warehousing Credits and the Franklin Revolving Loans are collectively referred to as the “Commercial Loans”); and WHEREAS, as of the date hereof certain of the Borrowers and FCMC are in default of the following provisions of the Credit Agreements as applicable: A.Franklin Master Agreement: (i) certain of the Borrowers have failed to pay at maturity the following Commercial Loans: (1) Flow 2orp. in the original principal sum of $2,954,397.38 dated 11/08/2001 (2) FCMC K Corp. in the original principal sum of $2,390,573.56 dated 11/12/2004, (3) FCMC 2orp. in the original principal sum of $7,129,066.00 dated 11/19/2004, (4) FCMC 2orp. in the original principal sum of $607,606.49 dated 11/15/2001; (ii) FCMC has failed to deliver to Lender statements of income and cash flows and related balance sheet, each for the fiscal quarter ending September 30, 2007, certified by the chief financial officer or other appropriate officer of FCMC; (iii) FCMC and its Subsidiaries have failed to maintain a minimum net worth of not less than $10,000,000; and (iv); FCMC and its Subsidiaries have failed to comply with the terms of indebtedness in excess of $100,000 owing to BOS (USA) Inc. pursuant to a certain Master Credit and Security Agreement dated March 24, 2006 among BOS (USA) Inc., Tribeca Lending Corp. and certain other Subsidiaries signatory thereto, as amended, supplemented, restated or otherwise modified from time to time; (the defaults set forth in clauses (A)(i) through (iv) above shall be referred to as the “Franklin Master Acknowledged Defaults”. B.Franklin Warehousing Agreement: (i) the Franklin Master Acknowledged Defaults are defaults under the FranklinWarehousing Agreement; and (ii) certain of the Borrowers may be in default of various other provisions of the FranklinWarehousing Agreement; (the defaults set forth in clauses (B) (i) and (ii) above shall be referred to as the “Franklin Warehousing Acknowledged Defaults”. C.Franklin Term Loan Agreement: (i) the Franklin Master Acknowledged Defaults are defaults under the Franklin Term LoanAgreement; and Page 2 of 46 (ii) certain of the Borrowers may be in default of various other provisions of the FranklinTerm Loan Agreement (the defaults set forth in clauses (C) (i) and (ii) above shall be referred to as the “Franklin Term Loan Acknowledged Defaults”, and together with the Franklin Master Acknowledged Defaults and the Franklin Warehousing Acknowledged Defaults , the “Acknowledged Defaults”); and WHEREAS, Guarantor and each Borrower have requested that Lender not exercise its rights to initiate proceedings to foreclose or otherwise realize upon the Collateral which secures the Obligations of Guarantor and Borrowers as a consequence of the Acknowledged Defaults, and Guarantor and each Borrower acknowledge that Lender is entitled to exercise all rights and remedies available to Lender under the Loan Documents; and WHEREAS, Guarantor and each Borrower acknowledge that Lender is granting the forbearance as provided in this Agreement in consideration and reliance upon the promises and agreements of Guarantor and each Borrower contained in this Agreement, and Guarantor and each Borroweracknowledge and agree that all actions taken by Lender prior to the date hereof have been reasonable and appropriate under the circumstances; and WHEREAS, the Borrowers, FCMC, and Lender wish to make the Credit Agreements subject to the terms of this Agreement, on the terms and conditions set forth herein, in order to, among other things, (a) consolidate the Commercial Loans and convert the aggregate outstanding principal amounts thereof into (i) a term loan facility in the amount of $600,000,000 (“Tranche A”), (ii) a term loan facility in the amount of $341,204,494, divided into four (4) sub-tranches of $79,051,123.50 each and one sub-tranche of $25,000,000 (“Tranche B-1,” “Tranche B-2,” “Tranche B-3”, “Tranche B-4” and “Tranche B-5” and, collectively, “Tranche B”) and (iii) a term loan facility in the amount of $125,000,000 (“Tranche C”), (b) maintain and increase an existing revolving credit facility to FCMC in the amount of up to $5,000,000 and an existing letter of credit facility in an amount not to exceed $5,500,000 for Letters of Credit (together, “Tranche D”), (c) make each of Tranche A, Tranche B, Tranche C and Tranche D a full recourse obligation of each Borrower, and make each Borrower jointly and severally liable for the repayment of Tranche A, Tranche B, Tranche C and Tranche D, and (d) reaffirm all obligations, liabilities and Liens on substantially all assets of each Borrower and Guarantor, including without limitation all of the collateral which secures the Commercial Loans; and WHEREAS, in order to induce Lender to enter into this Agreement, Guarantor is willing to provide a guaranty agreement and to secure its obligations thereunder with a Lien on substantially all of its assets; and WHEREAS, in connection with the Credit Agreements and the Commercial Loans, certain of the Borrowers and Guarantor entered into promissory notes, security agreements, certificates, letter of credit reimbursement agreements, pledge agreements, control agreements, joinder agreements, counterpart signature pages, assignments, guaranties, banking services agreements, hedging agreements, cash management agreements, consent agreements, collateral agreements, amendments, modification agreements, instruments and financing statements and other loan documents (each of the foregoing, together with each Credit Agreement, this Agreement, the FCMC Guaranty and all other agreements executed in connection herewith or therewith, a “Loan Document” and collectively, the “Loan Documents”); and Page 3 of 46 WHEREAS, as of December 28, 2007, certain Borrowers owe to Lender, without offset, recoupment or dispute, the outstanding principal balances of the Commercial Loans as are set forth on
